DETAILED ACTION

Claim Objections
Claim 27 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 20. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The scope of claim 27 is identical to that of claim 20, incorporating the limitations of independent claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130000614 A1 to Freund et al. (Freund).
In reference to independent claim 21, Freund discloses:
A system (100) comprising: 
an internal combustion engine (202) including six cylinders (engine 202 includes cylinders 1-8, i.e. at least six cylinders) in an in-line configuration (see Fig. 2), wherein first (1) and second (2) cylinders are adjacent one another (see Fig. 2) and flow connected to a turbine (122) through a first common exhaust passage (see Fig. 2), wherein third (3) and fourth (5) cylinders are adjacent one another (see Fig. 2; cylinders 3 and 5 are adjacent one another, albeit not directly adjacent) and flow connected through a common exhaust gas recirculation (EGR) passage  (see Fig. 2) to an EGR conduit (116) that is connected to an intake manifold (112) of the engine between third and fourth cylinders and the intake, and wherein fifth (7) and sixth (8) cylinders are adjacent one another (see Fig. 2) and flow connected to the turbine (122) through a second common exhaust passage (see Fig. 2), wherein the third (3) and fourth (5) cylinders are EGR cylinders (see Fig. 2; cylinder 3 coupled to EGR passage 136 and cylinder 5 coupled to EGR passage 140) positioned between: (i) the first (1) and second (2) cylinders and (ii) the fifth (7) and sixth (8) cylinders, wherein the first, second, fifth, and sixth cylinders are non-primary cylinders (see Fig. 2; cylinders 1,2, 7 and 8 are non-EGR cylinders).

Allowable Subject Matter
Claims 9, 10 and 16-20 are allowed.
Claims 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 27 is objected to as being a substantial duplicate of claim 20.  Claims 28-32 would be allowable, but they stand objected as they depend from claim 27.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176. The examiner can normally be reached M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC T NGUYEN/Primary Examiner, Art Unit 3799